DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment after final filed on 10/13/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-16 were previously pending have been amended. Claims 1, 6, 8, 13, and 16 are amended. Claims 4, 5, 11, and 12 are canceled. Claims 1-3, 6-10, 13-16 are currently pending.

Allowable Subject Matter
Claims 1-3, 6-10, 13-16 allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Letao Qin on 10/20/2021.

The application has been amended as follows: 

1. (Currently Amended) A routing path analysis method, comprising: 
determining a key node based on a label stack of segment routing of a data packet, wherein the key node is one of the following: a diversion node, a next-hop working path node of the diversion node, and a next-hop protection path node of the diversion node, and wherein the diversion node is a crossed node of a working path and a protection path; 
determining neighboring nodes of the key node as relevant nodes; 
obtaining a node label of the key node and node labels of the relevant nodes; 
querying for traffic information of the key node and traffic information of the relevant nodes; 
selecting, from the key node and the relevant nodes based on the traffic information, nodes through which the data packet passes; and
determining a routing path based on the selected nodes; [[and]] 

wherein the querying of traffic information of the key node and traffic information of the relevant nodes comprises:
querying, based on information about upstream nodes or downstream nodes and information about use priorities of the upstream nodes or the downstream nodes that are included in the node label in the label stack, for the traffic information of the key node and the traffic information of the relevant nodes.

8. (Currently Amended) A routing path analysis device, comprising: 
at least one processor; 
a storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
determine a key node based on a label stack of segment routing of a data packet, wherein the key node comprises one of a diversion node, a next-hop working path node of the diversion node, and a next-hop protection path node of the diversion node, and wherein the diversion node is a crossed node of a working path and a protection path; 
determine neighboring nodes of the key node as relevant nodes; 
obtain a node label of the key node and node labels of the relevant nodes; 
query for traffic information of the key node and traffic information of the relevant nodes; 
select, from the key node and the relevant nodes based on the traffic information, nodes through which the data packet passes; and 
determine a routing path based on the selected nodes; [[and]] 

wherein the querying of traffic information of the key node and traffic information of the relevant nodes comprises: 
querying, based on information about upstream nodes or downstream nodes and information about use priorities of the upstream nodes or the downstream nodes that are included in the node label in the label stack, for the traffic information of the key node and the traffic information of the relevant nodes.

16. (Currently Amended) A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a computer program that, when executed by a processor, implements a method comprising: 
determining a key node based on a label stack of segment routing of a data packet, wherein the key node comprises one of a diversion node, a next-hop working path node of the diversion node, and a next-hop protection path node of the diversion node, wherein the diversion node is a crossed node of a working path and a protection path; 
determining neighboring nodes of the key node as relevant nodes; 
obtaining a node label of the key node and node labels of the relevant nodes; 
querying for traffic information of the key node and traffic information of the relevant nodes; 
selecting, from the key node and the relevant nodes based on the traffic information, nodes through which the data packet passes; and 
determining a routing path based on the selected nodes; [[and]] 

wherein the querying of traffic information of the key node and traffic information of the relevant nodes comprises: 
querying, based on information about upstream nodes or downstream nodes and information about use priorities of the upstream nodes or the downstream nodes that are included in the node label in the label stack, for the traffic information of the key node and the traffic information of the relevant nodes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of segment based routing and route selection. For example, Zhao (US 2015/0103844) describes segment routing traffic engineering in which a node receives a packet including a label stack of segment routing, and determines a next hop, whether there is a link failure to the next hop, and re-routing the packet through a backup path when a failure occurs to provide local link/node protection.  A centralized controller as described in Zhao is able to obtain path information, network status information, label information, topology information, constraint information, etc, and computes pathway control information to each of the nodes. LaBerge (US 2018/0131616), further describes collecting traffic information and topology information and performing segment routing traffic engineering based on the traffic and topology information to avoid congestion. Liao (US 2017/0373966), further discloses segment-based routing based on priority information in the label stack.  However, while each of the claim limitations may be taught separately, there is no combination of prior art that teaches the claim as a whole, in which the determination of a routing path based on selected key node and relevant nodes are further based on obtaining a node label of the key node and node labels of the relevant nodes; querying for traffic information of the key node and traffic information of the relevant nodes; selecting, from the key node and the relevant nodes based on the traffic information, 

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477